      Case 3:20-cv-01891-CRB Document 170-1 Filed 04/18/20 Page 1 of 6



 1   Timothy M. Frank (California Bar No. 263245)
     timothy.frank@hnbllc.com
 2   Joseph H. Boyle (appearance pro hac vice)
     joe.boyle@hnbllc.com
 3
     Stephen M. Ferguson (appearance pro hac vice)
 4   stephen.ferguson@hnbllc.com
     HAGAN NOLL & BOYLE LLC
 5   820 Gessner, Suite 940
     Houston, Texas 77024
 6   Telephone: (713) 343-0478
     Facsimile: (713) 758-0146
 7

 8   David A. Van Riper (California Bar No. 128059)
     dave@vanriperlaw.com
 9   VAN RIPER LAW
     1254 Irvine Blvd., Suite 200
10   Tustin, California 92780-3571
     Telephone: (714) 731-1800
11
     Facsimile: (714) 731-1811
12
     Attorneys for Plaintiff DISH Network L.L.C.
13

14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                    SAN FRANCISCO DIVISION
17

18                                                 )
     DISH NETWORK L.L.C.,                          )       Case Number: 3:20-cv-01891-CRB
19                                                 )
            Plaintiff,                             )       DECLARATION OF STEPHEN M.
20                                                 )       FERGUSON IN SUPPORT OF DISH
                                                   )       NETWORK L.L.C.’S MOTION TO
21          vs.                                    )       EXTEND DEADLINES IN SCHEDULING
                                                   )       ORDER
22
     JADOO TV, INC., et al.,                       )
23                                                 )
            Defendants.                            )
24                                                 )
                                                   )
25                                                 )
26

27

28

     3:20-cv-01891-CRB                                              Declaration of Stephen M. Ferguson
                                                       1
         Case 3:20-cv-01891-CRB Document 170-1 Filed 04/18/20 Page 2 of 6



 1   I, Stephen M. Ferguson, of Houston, Texas declare as follows:
 2            1.     I am an attorney with the firm of Hagan Noll & Boyle LLC, counsel for Plaintiff
 3   DISH Network L.L.C. (“DISH”). I am licensed to practice in Texas and admitted pro hac vice for
 4   purposes of representing DISH in this case. I make this declaration based on personal knowledge
 5   and, if called on to testify, would testify competently as stated herein. This declaration is filed in
 6   support of DISH’s Motion to Extend Deadlines in Scheduling Order (Dkt. 50), as amended by the
 7   Order Regarding Further Proceedings (Dkt. 133).
 8            2.     DISH filed this copyright action against Jadoo TV, Inc. (“JadooTV”) and Sajid
 9   Sohail (collectively, the “Parties”) on November 20, 2018. (Dkt. 1.) The Parties filed a Joint Rule
10   26(f) Report on February 28, 2019. (Dkt. 41.) The initial Scheduling Order was entered on March
11   8, 2019. (Dkt. 50.)
12                          I.     Previous Modifications to Scheduling Order
13            3.     The Scheduling Order was modified on January 29, 2020, which was fifteen days
14   after the automatic stay as to JadooTV was lifted. (Dkt. 133.) The modified Scheduling Order
15   provides the following deadlines:
16                   a.     Completion of fact discovery: April 23, 2020;
17                   b.     Completion of settlement conference: April 23, 2020;
18                   c.     Initial expert witness disclosures: May 7, 2020;
19                   d.     Rebuttal expert witness disclosures: June 8, 2020;
20                   e.     Completion of expert discovery: August 7, 2020; and
21                   f.     Dispositive motions: September 8, 2020.1
22   (Id. at 1:19-2:17.)
23            4.     The case deadlines were also reset on two prior occasions while the automatic stay
24   was in place, including by stipulation on August 28, 2019 and by DISH’s ex parte application on
25   November 20, 2019. (Dkts. 101, 120.)
26

27
     1
       The Scheduling Order also includes deadlines of October 30, 2020 and November 6, 2020 for
28
     pretrial filings and motions; November 20, 2020 for the final pretrial conference; and December 8,
     2020 for trial. (Dkt. 133 at 2:21-3:6.)
     3:20-cv-01891-CRB                                             Declaration of Stephen M. Ferguson
                                                    2
      Case 3:20-cv-01891-CRB Document 170-1 Filed 04/18/20 Page 3 of 6



 1          II.     Reasons for the Requested Extension of Deadlines in Scheduling Order
 2                  A.     Recent Transfer to this District
 3          5.      This copyright action was transferred from the Central District of California to this
 4   District on March 18, 2020. (Dkt. 150 at 24:24-26; Dkt. 152.)
 5          6.      The Order Reassigning Case states “[a]ll hearing and trial dates presently scheduled
 6   are vacated . . . [o]ther deadlines such as those for ADR compliance and discovery cutoff also
 7   remain unchanged.” (Dkt. 159 at 1:17-21.)
 8          7.      The initial case management conference is set for September 11, 2020. (Dkt. 160.)
 9                  B.     Discovery was Delayed Because of JadooTV’s Bankruptcy
10          8.      JadooTV filed a Chapter 11 bankruptcy petition in the United States Bankruptcy
11   Court for the Northern District of California on May 31, 2019, resulting in an automatic stay as to
12   the main defendant, JadooTV. (See Dkt. 78; In re: JadooTV, Inc., No. 19-41283 (WJL), Dkt. 1
13   (Bankr. N.D. Cal. May 31, 2020).)
14          9.      The JadooTV bankruptcy filing delayed discovery in this action. Only a limited
15   exchange of documents occurred before the automatic stay went into effect and during the pendency
16   of the bankruptcy as directed by the bankruptcy court.
17          10.     The bankruptcy court entered an order lifting the automatic stay effective January
18   14, 2020 to permit DISH to prosecute its claims against JadooTV. See In re: JadooTV, Inc., No.
19   19-41283 (WJL), Dkt. 218 (Bankr. N.D. Cal. Jan. 8, 2020).
20                  C.     Outstanding Issues with JadooTV’s Document Production
21          11.     On February 25, 2020, the Central District of California granted DISH’s motion to
22   compel JadooTV’s production of documents responsive to 81 document requests. (Dkt. 143; Dkt.
23   145 at 7, the “Order”.) On March 9, 2020, JadooTV produced documents pursuant to the Order.
24          12.     The Parties have engaged in ongoing investigations and meet and confer
25   communications concerning JadooTV’s control over 31 JadooTV work email accounts in which
26   JadooTV has not produced documents and that DISH identified from JadooTV’s document
27   production. Since February 4, 2020, DISH has sought answers from JadooTV to questions
28   concerning JadooTV’s claim that it lacks control over the 31 JadooTV work email accounts.

     3:20-cv-01891-CRB                                             Declaration of Stephen M. Ferguson
                                                      3
      Case 3:20-cv-01891-CRB Document 170-1 Filed 04/18/20 Page 4 of 6



 1          13.     The Parties have also engaged in meet and confer communications concerning
 2   JadooTV’s failure to produce a privilege log or specific documents responsive to the requests in
 3   the Order, including JadooTV’s Quickbooks file.
 4          14.     These issues concerning JadooTV’s document production remain outstanding and
 5   may require rulings from the Court.
 6                  D.     Continued Depositions to Occur in this District
 7          15.     On March 17, 2020, the Parties agreed to continue eleven depositions that DISH
 8   noticed to occur in this District because of the current situation with COVID-19, the outstanding
 9   issues concerning JadooTV’s document production, and the transfer of this action to this District.
10          16.     Only one deposition has occurred in this case.
11                  E.     Discovery Against Former Defendant Haseeb Shah of Pakistan
12          17.     On March 16, 2020, the Central District of California granted Defendant Haseeb
13   Shah’s (“Shah”) motion to dismiss finding it lacked personal jurisdiction over Shah. (Dkt. 150 at
14   18:3-4.)
15          18.     Shah did not participate in discovery as a Defendant.
16          19.     DISH intends to move the Court to issue a letter rogatory and request for judicial
17   assistance in compelling Shah, a resident of Pakistan, to give testimony and produce documents.
18                       III.    Efforts DISH has Made to Obtain a Stipulation
19          20.     Attached as Exhibit 1 is a true and correct copy of a follow up letter that I sent to
20   JadooTV’s counsel on March 18, 2020, summarizing a telephonic meet and confer we had on
21   March 17, 2020, and the outstanding issues for JadooTV to address. In this letter I state, “Due to
22   the outstanding depositions, transfer of venue to the Northern District, and the current state of
23   affairs with the Coronavirus, DISH proposes that the parties request a scheduling order providing
24   at least six additional months of discovery. Please let me know JadooTV’s position regarding a
25   scheduling order.” (Ex. 1 at 1.)
26          21.     Attached as Exhibit 2 is a true and correct copy of an email response that I received
27   from JadooTV’s counsel on March 24, 2020, stating in relevant part, “Defendants agree to an
28

     3:20-cv-01891-CRB                                               Declaration of Stephen M. Ferguson
                                                      4
      Case 3:20-cv-01891-CRB Document 170-1 Filed 04/18/20 Page 5 of 6



 1   amended scheduling order given the current Covid-19 circumstances and agree to an additional six
 2   months of discovery.”
 3          22.     On April 1, 2020, I sent JadooTV’s counsel a proposed stipulated request to extend
 4   the deadlines in the Scheduling Order and asked them to “[p]lease let us know by the end of this
 5   week if you approve our filing with your signature.” I received a response from JadooTV’s counsel
 6   on April 3, 2020 stating, “A quick update that I am waiting to hear back from the client and will
 7   hopefully be able to get you a quick response before end of day today.” I sent JadooTV’s counsel
 8   a follow up on April 8, 2020, stating, “I’m following up on the proposed stipulation to extend the
 9   deadlines in the scheduling order. Please provide your client’s position, or let me know if you
10   would like to discuss on a call.” Attached as Exhibit 3 is a true a correct copy of these emails from
11   April 1, April 3, and April 8, 2020, and the attached proposed stipulated request to extend the
12   deadlines in the Scheduling Order.
13          23.     On April 13, 2020, I called JadooTV’s counsel and left a voice message requesting
14   a call to discuss the proposed stipulation to extend the deadlines in the Scheduling Order.
15   JadooTV’s counsel responded by email on April 13, 2020, asking if I wanted to schedule a call and
16   stating, “I don’t think we are up against any deadline since all schedules should be vacated and our
17   first CMC is not until September.” I responded on April 14, 2020 stating in relevant part,
18
            Like you, I think the existing deadlines will be vacated and reset. However, the
19          order reassigning the case to Judge Breyer (Dkt. 159) also says "Other deadlines
            such as those for ADR compliance and discovery cutoff also remain unchanged."
20          I think we need to get a stipulation on file, before the deadlines pass, asking Judge
            Breyer to extend at least those two deadlines so that we arent in a state of non-
21          compliance.
22   Attached as Exhibit 4 is a true a correct copy of these emails from April 13-14, 2020.
23          24.     I had a telephonic meet and confer with JadooTV’s counsel, Shinhong Byun, on
24   April 15, 2020, concerning the proposed stipulation to extend the deadlines in the Scheduling
25   Order. Ms. Byun repeated JadooTV’s position that all the case deadlines had been vacated by the
26   order setting an initial case management conference in September. Ms. Byun also stated JadooTV
27   would not agree to any stipulation to extend the deadlines in the Scheduling Order, and DISH
28   should file a motion or send an email seeking clarification from Judge Breyer’s clerk. Ms. Byun

     3:20-cv-01891-CRB                                              Declaration of Stephen M. Ferguson
                                                      5
      Case 3:20-cv-01891-CRB Document 170-1 Filed 04/18/20 Page 6 of 6



 1   also stated JadooTV did not want to participate in discovery until after the initial case management
 2   conference in September. JadooTV’s counsel was unavailable for a follow up call on April 16,
 3   2020, and failed to respond to my email or voice message requesting a follow up call on April 17,
 4   2020.
 5                  IV.      DISH will be Prejudiced Without an Extension of the Deadlines
 6            25.         As set forth above in paragraphs 11-19, significant discovery issues remain
 7   outstanding including: (1) JadooTV’s failure to produce emails from 31 JadooTV work email
 8   accounts, its Quickbooks file, and its privilege log; (2) the continuing of eleven depositions noticed
 9   by DISH; (3) and former Defendant Shah’s refusal to participate in discovery. JadooTV already
10   agreed to an additional six months of discovery. DISH will be prejudiced without this additional
11   time to complete fact discovery and ADR.
12           V.      Effect the Requested Extension Would Have on the Schedule for the Case
13            26.         The requested extension would not effect the initial case management conference
14   set for September 11, 2020. (Dkt. 160.) Extending the deadlines to complete fact discovery and
15   ADR until further order of this Court will allow the deadlines to be reset following the case
16   management conference.
17            I declare under penalty of perjury that the foregoing is true and
18   correct. Executed on April 18, 2020.
                                         /s/ Stephen M. Ferguson
19
                                         Stephen M. Ferguson
20

21

22

23

24

25

26

27

28

     3:20-cv-01891-CRB                                                Declaration of Stephen M. Ferguson
                                                         6
